Exhibit 10.4


SECURITY AGREEMENT
SECURITY AGREEMENT (this "Security Agreement"), dated the 9th day of May, 2016,
by and among the entities listed on the signature page hereto and each of the
other Persons which become Grantors hereunder from time to time (such entities
listed on the signature page hereto and such other Persons are each a "Grantor"
and collectively, and jointly and severally, the "Grantors") in favor of PNC
Bank, National Association, as administrative agent for the Lenders (as defined
in the Credit Agreement (as hereinafter defined)) (in such capacity, the
"Administrative Agent").
W I T N E S S E T H:
WHEREAS, pursuant to that certain Credit Agreement, dated of even date herewith
(as amended, modified, supplemented or restated from time to time, the "Credit
Agreement"), by and among Black Box Corporation, a Delaware corporation, as
borrower (the "Borrower"), the Guarantors (as defined therein) party thereto
from time to time, the Lenders (as defined therein) party thereto from time to
time, and the Administrative Agent, which is incorporated herein by reference
thereto, the parties thereto agreed, among other things, that the Lenders shall
extend credit to the Borrower as set forth in the Credit Agreement; and
WHEREAS, the obligations of the Lenders under the Credit Agreement are subject
to the condition, among others, that the Grantors grant to and create in favor
of the Administrative Agent (for itself and for the benefit of the Lenders) a
security interest in the Collateral (as hereinafter defined) pursuant to the
terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the Obligations (as defined in the Credit
Agreement), and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the Grantors, and in order to
induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and make the Loans (as defined in the Credit Agreement) and issue the
Letters of Credit (as defined in the Credit Agreement), the Grantors, intending
to be legally bound hereby, jointly and severally covenant and agree as follows:
Section 1.Definitions. In addition to the words and terms defined elsewhere in
this Security Agreement:
(a)    words and terms defined in the Credit Agreement or the Code (as
hereinafter defined) shall, unless the context hereof clearly requires
otherwise, have the same meaning herein as therein provided; and
(b)    the following words and terms shall have the following meanings,
respectively, unless the context hereof clearly requires otherwise:
(i)    "Accounts" shall have the meaning given to that term in the Code.
(ii)    "Chattel Paper" shall have the meaning given to that term in the Code.
(iii)    "Code" shall mean the Uniform Commercial Code as in effect on the date
of this Security Agreement and as amended from time to time, in the Commonwealth
of Pennsylvania.
(iv)    "Collateral" shall mean, collectively, the Accounts, Chattel Paper,
Commercial Tort Claims, Deposit Accounts, Documents, Electronic Chattel Paper,
Equipment, General Intangibles, Goods, Instruments, Inventory, Investment
Property, Letter-of-Credit Rights, Proceeds and Supporting Obligations of each
Grantor, whether now owned or acquired in the future; provided, however, the
Collateral shall not include any Excluded Property; provided further however,
that, with respect to property described in clause (a) of the definition of
"Excluded Property" only, if and when the prohibition which prevents the
granting by such Loan Party to the Administrative Agent of a security interest
in such Excluded Property is removed or otherwise terminated, the Administrative
Agent shall, to the extent permitted by applicable law, be deemed to have, and
at all times from and after the date hereof to have had, a security interest in
and pledge of such Excluded Property.





--------------------------------------------------------------------------------





(v)    "Commercial Tort Claim" shall have the meaning given to that term in the
Code.
(vi)    "Deposit Accounts" shall have the meaning given to that term in the
Code.
(vii)    "Documents" shall have the meaning given to that term in the Code.
(viii)    "Electronic Chattel Paper" shall have the meaning given to that term
in the Code.
(ix)    "Equipment" shall have the meaning given to that term in the Code.
(x)    "Excluded Property" shall mean, collectively, (a) any Collateral
(including, without limitation, any property owned by a Grantor that is subject
to a Purchase Money Security Interest or a capitalized lease obligation
permitted under the Credit Agreement) to the extent the granting of a security
interest in such asset would be prohibited by applicable Law or would violate
the terms of any contract with respect to such assets or would result in or
permit any termination, invalidation, cancellation, loss or abandonment thereof
or would require a consent not obtained of any third parties (in each case,
except to the extent that such requirement of law or the term in any such
contract, license, agreement, instrument or other document or similar agreement
providing for such prohibition, breach, default or termination is ineffective
under applicable Law (including Sections 9-406, 9-407, 9-408 and 9-409 of the
Code (or any successor provision or provisions)), (b) any outstanding stock or
other ownership interests of any Foreign Subsidiary, and (c) any “intent to use”
trademark applications for which a statement of use has not been filed (but only
until such statement is filed); provided, however, “Excluded Property” shall not
include any proceeds, products, substitutions or replacements of Excluded
Property (unless such proceeds, products, substitutions or replacements would
otherwise constitute Excluded Property).
(xi)    "General Intangibles" shall have the meaning given to that term in the
Code.
(xii)    "Goods" shall have the meaning given to that term in the Code.
(xiii)    "Instrument" shall have the meaning given to that term in the Code.
(xiv)    "Inventory" shall have the meaning given to that term in the Code.
(xv)    "Investment Property" shall have the meaning given to that term in the
Code.
(xvi)    "Letter-of-Credit Rights" shall have the meaning given to that term in
the Code.
(xvii)    "Proceeds" shall have the meaning given to that term in the Code.
(xviii)    "Security Agreement" shall mean this Security Agreement and all
documents or annexes attached hereto or referred to herein, as any or all of the
foregoing may be supplemented or amended from time to time.
(xix)    "Supporting Obligations" shall have the meaning given to that term in
the Code.
Section 2.    Security Interest. As security for the full and timely payment of
the Obligations in accordance with the terms of this Security Agreement, the
Credit Agreement and the other Loan Documents, and the full and timely payment
and performance of the obligations of the Grantors under this Security
Agreement, the Credit Agreement and the other Loan Documents, each Grantor
grants to the Administrative Agent and the Lenders a continuing enforceable
perfected security interest under the Code in and to such of the Collateral as
is now owned or acquired after the date of this Security Agreement by such
Grantor and agrees that, upon the filing of all applicable UCC financing
statements with the appropriate offices (based on the information set forth in
Exhibits "A" and "B" to this Security Agreement), the Administrative Agent (for
itself and for the benefit of the Lenders) shall have a Prior Security Interest
in and to such Collateral to the extent a security interest may be perfected by
such a filing. The Collateral is intended to be all personal property of the
Grantors, whether or not within the scope of the Code.


2



--------------------------------------------------------------------------------





Section 3.    Rights and Remedies of a Secured Party. In addition to all rights
and remedies given to the Administrative Agent pursuant to the Credit Agreement,
this Security Agreement and the other Loan Documents, the Administrative Agent
(for itself and for the benefit of the Lenders) shall have all of the rights and
remedies of a secured party under the Code.
Section 4.    Provisions Applicable to the Grantors and the Collateral. The
parties agree that the following provisions shall be applicable to the Grantors
and the Collateral:
(a)    The Grantors covenant and agree that, at all times during the term of
this Security Agreement, each Grantor shall keep accurate and complete books and
records concerning the Collateral that is now owned or acquired after the date
of this Security Agreement by such Grantor, in accordance with GAAP consistently
applied, at the locations set forth on Exhibit "A" attached hereto and made a
part hereof and at no other location without complying with the requirements set
forth in Section 4(j) of this Security Agreement.
(b)    To the extent provided in the Credit Agreement, the Administrative Agent
or its representatives shall have the right to examine and inspect the
Collateral and to review the books and records of the Grantors concerning any
Collateral and to copy the same and make excerpts therefrom.
(c)    The Grantors shall at all times during the term of this Security
Agreement keep the Equipment and Inventory that are now owned or acquired after
the date of this Security Agreement by any Grantor at the locations set forth on
Exhibit "B" attached hereto and made a part hereof (each a "Permitted Location")
and at no other location without the prior written consent of the Administrative
Agent, except (i) for Equipment that is considered a mobile good under the Code,
(ii) Inventory or Equipment in transit to a Permitted Location, and (iii) as may
be otherwise set forth in the Credit Agreement.
(d)    Each Grantor currently maintains its principal place of business if such
Grantor has only one place of business, or its chief executive offices if such
Grantor has more than one place of business, at the locations set forth on
Exhibit "A" attached hereto and made a part hereof, and shall not move the
location of its principal place of business or chief executive offices, as the
case may be, without providing prior written notification to the Administrative
Agent and otherwise complying with Section 4(j) of this Security Agreement.
(e)    Promptly upon request of the Administrative Agent from time to time, the
Grantors shall furnish the Administrative Agent with such information and
documents regarding the Collateral at such times and in such form and detail as
the Administrative Agent may reasonably request.
(f)    Upon the occurrence and during the continuance of an Event of Default,
promptly upon request of the Administrative Agent, the Grantors shall deliver to
the Administrative Agent, without limitation, (1) all invoices and customer
statements rendered to account debtors, Documents, contracts, Chattel Paper,
Electronic Chattel Paper, Instruments and other writings and/or records
pertaining to any Grantor's contracts or the performance of any Grantor's
contracts, (2) evidence of each Grantor's Accounts and statements showing the
aging, identification, reconciliation and collection thereof and (3) reports as
to each Grantor's Inventory and sales, shipment, damage or loss thereof; all of
the foregoing to be certified by an authorized officer or other employee of the
Grantors.
(g)    Notwithstanding the Prior Security Interest in the Collateral granted to
and created in favor of the Administrative Agent (for itself and for the benefit
of the Lenders) under this Security Agreement, the Grantors shall have the right
until the occurrence and continuance of an Event of Default, at their own cost
and expense, to enforce payment of the Accounts, the Chattel Paper and the
Electronic Chattel Paper and to enforce their contract rights.


3



--------------------------------------------------------------------------------





(h)    Upon the occurrence and during the continuance of an Event of Default,
the Administrative Agent shall have the right at any time to give notice of the
security interest created hereby to account debtors obligated to any Grantor and
to take over and direct collection of the Accounts, the Chattel Paper and the
Electronic Chattel Paper, to notify such account debtors to make payment
directly to the Administrative Agent, to enforce payment of the Accounts, the
Chattel Paper and the Electronic Chattel Paper and to enforce such Grantor's
contract rights. It is understood and agreed by the Grantors that the
Administrative Agent shall have no liability whatsoever under this Security
Agreement except for its own gross negligence or willful misconduct.
(i)    The Grantors represent and warrant as of the date of this Security
Agreement that the exact legal name, the type of entity, the jurisdiction of
organization, the organizational identification number and tax identification
number of each Grantor is as set forth on Exhibit "C" attached hereto and made a
part hereof. Each Grantor covenants and agrees that it will not change its legal
name, its type of entity, its jurisdiction of organization, its organizational
identification number or its tax identification number without (i) providing the
Administrative Agent prior written notice of its intention to do so, (ii)
providing the Administrative Agent with such information in connection therewith
as the Administrative Agent may request, and (iii) taking such action,
satisfactory to the Administrative Agent, as may be necessary to maintain at all
times the priority of the security interest in the Collateral granted hereunder.
(j)    If a Grantor desires to establish a new location for its principal place
of business or chief executive office, as the case may be, or to establish new
names in which it may invoice account debtors or maintain records concerning
Collateral, it shall first, with respect to each such new location or name:
(i)    give the Administrative Agent written notice of its intention to do so
and provide the Administrative Agent with such information in connection
therewith as the Administrative Agent may request; and
(ii)    take such action, satisfactory to the Administrative Agent including,
without limitation, all action required by Section 6 hereof, as may be necessary
to maintain at all times the priority of the security interest in the Collateral
granted hereunder.
(k)    Each Grantor represents and warrants as of the date hereof that it has no
knowledge that it has a Commercial Tort Claim against any Person with a value in
excess of One Million and 00/100 Dollars ($1,000,000.00). If any Grantor shall
at any time acquire a Commercial Tort Claim with a value in excess of One
Million and 00/100 Dollars ($1,000,000.00), such Grantor shall promptly notify
the Administrative Agent in a writing signed by such Grantor of the brief
details thereof and grant to the Administrative Agent (for itself and for the
benefit of the Lenders) in such writing a security interest therein and in the
proceeds thereof, all upon the terms of this Security Agreement, with such
writing to be in form and substance satisfactory to the Administrative Agent.
(l)    Each Grantor shall at any time and from time to time, take such
commercially reasonable steps as the Administrative Agent may reasonably request
(i) to cause any bailee having possession of any of the Collateral with a value
in excess of Five Hundred Thousand and 00/100 Dollars ($500,000.00) or any
landlord of such Grantor’s leased real property locations where Collateral with
a value in excess of Five Hundred Thousand and 00/100 Dollars ($500,000.00) is
located to provide to the Administrative Agent a written acknowledgement of the
Lenders' security interest in such Collateral, in form and substance
satisfactory to the Administrative Agent, (ii) to cause the Administrative Agent
to obtain "control" of any Investment Property, Deposit Accounts,
Letter-of-Credit Rights or Electronic Chattel Paper including, but not limited
to, causing any issuer of a letter of credit with respect to the
Letter-of-Credit Rights to consent to the Lenders' security interest therein and
including an appropriate legend on Chattel Paper arising from the sale of
Inventory identifying the Lenders' security interest therein, and (iii)
otherwise to ensure the Lenders' security interest in any of the Collateral is a
Prior Security Interest.
Section 5.    Actions with Respect to Accounts. Each Grantor irrevocably makes,
constitutes and appoints the Administrative Agent (and any of the Administrative
Agent's designated officers, employees or agents) as its true and lawful
attorney‑in‑fact with power to sign its name and, upon the occurrence and during
the continuance of an Event of Default, to take any of the following actions, in
its name or in the name of the Administrative Agent, as the Administrative Agent
may determine, at any time (except as expressly limited in this Section 5)
without notice to such Grantor and at such Grantor's expense:


4



--------------------------------------------------------------------------------





(a)    Verify the validity and amount of, or any other matter relating to, the
Collateral by mail, telephone, telegraph or otherwise;
(b)    Notify all account debtors that the Accounts have been assigned to the
Administrative Agent and that the Lenders have a security interest in the
Accounts;
(c)    Direct all account debtors to make payment of all Accounts directly to
the Administrative Agent;
(d)    Take control in any manner of any cash or non‑cash items of payment or
proceeds of Accounts;
(e)    In any case and for any reason, notify the United States Postal Service
to change the addresses for delivery of mail addressed to the Grantor to such
address as the Administrative Agent may designate;
(f)    In any case and for any reason, receive, open and dispose of all mail
addressed to such Grantor;
(g)    Take control in any manner of any rejected, returned, stopped‑in‑transit
or repossessed goods relating to Accounts;
(h)    Upon the occurrence and during the continuance of an Event of Default,
enforce payment of and collect any Accounts, by legal proceedings or otherwise,
and for such purpose the Administrative Agent may:
(i)    Demand payment of any Accounts or direct any account debtors to make
payment of Accounts directly to the Administrative Agent;
(ii)    Receive and collect all monies due or to become due to such Grantor;
(iii)    Exercise all of such Grantor's rights and remedies with respect to the
collection of Accounts;
(iv)    Settle, adjust, compromise, extend, renew, discharge or release
Accounts;
(v)    Sell or assign Accounts on such terms, for such amounts and at such times
as the Administrative Agent deems advisable;
(vi)    Prepare, file and sign such Grantor's name on any Proof of Claim or
similar documents in any proceeding filed under federal or state bankruptcy,
insolvency, reorganization or other similar Law as to any account debtor;
(vii)    Prepare, file and sign such Grantor's name on any Notice of Lien, Claim
of Mechanic's Lien, Assignment or Satisfaction of Lien or Mechanic's Lien, or
similar document in connection with the Collateral;
(viii)    Endorse the name of such Grantor upon any chattel papers, documents,
instruments, invoices, freight bills, bills of lading, or similar documents or
agreements relating to Accounts or goods pertaining to Accounts or upon any
checks or other medium of payment or evidence of security interest that may come
into the Administrative Agent's possession;
(ix)    Sign the name of such Grantor to verifications of Accounts and notices
of Accounts sent by account debtors to such Grantor; or


5



--------------------------------------------------------------------------------





(x)    Take all other actions necessary or desirable to protect such Grantor's
interest(s) in the Accounts.
Each Grantor ratifies and approves all acts of said attorneys and agrees that
said attorneys shall not be liable for any acts of commission or omission, nor
for any error of judgment or mistake of fact or law, other than liability
arising under the Code and to the extent caused by gross negligence or willful
misconduct of said attorneys as determined by a final non-appealable judgment of
a court of competent jurisdiction. This power, being coupled with an interest,
is irrevocable until the Obligations are Paid in Full. Each Grantor further
agrees to assist the Administrative Agent in the collection and enforcement of
the Accounts and will not hinder, delay or impede the Administrative Agent in
any manner in its collection and enforcement of the Accounts.
Section 6.    Preservation and Protection of Security Interest. Each Grantor
represents and warrants that it has (or will have upon its acquisition of such
Collateral), and covenants and agrees that at all times during the term of this
Security Agreement it will have, good and valid title to the Collateral from
time to time owned or acquired by it free and clear of all Liens, except
Permitted Liens, and shall defend the Collateral against the claims and demands
of all Persons whomsoever other than the holders of any Permitted Liens. Each
Grantor covenants and agrees that it shall not (i) borrow against the Collateral
or any portion of the Collateral from any other Person except as may otherwise
be permitted under the Credit Agreement or (ii) grant or create or permit to
attach or exist any Lien on, of or in any of the Collateral or any portion of
the Collateral except Permitted Liens. Each Grantor shall faithfully preserve
and protect the Lenders' security interest in the Collateral and shall, at its
own cost and expense, cause or assist the Administrative Agent to cause that
security interest to be perfected and continue perfected so long as the
Obligations or any portion of the Obligations are outstanding, unpaid or
executory. For purposes of the perfection of the Lenders' security interest in
the Collateral in accordance with the requirements of this Security Agreement,
each Grantor authorizes the Administrative Agent, at any time and from time to
time, to file financing statements, continuation statements and amendments
thereto that describe the Collateral as all assets of such Grantor or words of
similar effect and which contain any other information required by the Code for
the sufficiency or filing office acceptance of any financing statement,
continuation statement or amendment. If any such financing statement,
continuation statement or amendment requires the signature of such Grantor, it
may be signed by the Administrative Agent on behalf of such Grantor. Each
Grantor shall from time to time at the request of the Administrative Agent file
or record, or cause to be filed or recorded, such other instruments, documents
and notices, including financing statements, assignments and certificates of
title, as the Administrative Agent may reasonably deem necessary or advisable
from time to time in order to perfect and continue perfected such security
interest. Each Grantor shall do all such other acts and things, shall execute
and deliver all such other instruments and documents, including further security
agreements, control agreements, pledges, endorsements, assignments, certificates
of title and notices, and shall furnish any other information as the
Administrative Agent, in its reasonable discretion, may deem necessary or
advisable from time to time in order to perfect and preserve the priority of
such security interest as a Prior Security Interest. Notwithstanding anything to
the contrary contained herein, unless an Event of Default has occurred and is
continuing and the Administrative Agent has requested the Grantors to do so, the
Grantors shall not be required to cause or assist the Administrative Agent to
perfect any security interest in any Collateral consisting of goods subject to a
certificate of title. Each Grantor irrevocably appoints the Administrative Agent
(and any of the Administrative Agent's designated officers, employees and/or
agents) as the attorney-in-fact of the Grantor to take such action as the
Administrative Agent may deem necessary from time to time to preserve, perfect
and continue perfected the Lenders' security interest in the Collateral in
accordance with the requirements of this Security Agreement including, but not
limited to, signing any certificates of title, financing statements or
amendments to financing statements evidencing the Administrative Agent's
security interest in the Collateral for and on behalf of such Grantor. Each
Grantor agrees that a carbon, photographic or other reproduction of this
Security Agreement or financing statement is sufficient as a financing statement
and may be filed instead of the original. Each Grantor hereby ratifies any and
all financing statements and amendments to financing statements evidencing the
Administrative Agent's security interest in the Collateral filed prior to the
date hereof.


6



--------------------------------------------------------------------------------





Section 7.    Insurance. Risk of loss of, damage to, or destruction of the
Equipment and Inventory is on the Grantors. The Grantors shall insure the
Equipment and Inventory against such risks and casualties and in such amounts
and with such insurance companies as is set forth in the Credit Agreement. If
the Grantors fail to effect and keep in full force and effect such insurance, or
fail to pay the premiums when due, the Administrative Agent may (but shall not
be obligated to) do so for the account of the Grantors and add the cost thereof
to the Obligations. Subject to the terms and conditions of the Credit Agreement,
(i) each Grantor assigns and sets over to the Administrative Agent all monies
which may become payable on account of such insurance and directs the insurers
to pay the Administrative Agent any amount so due, (ii) the Administrative Agent
is irrevocably appointed attorney‑in‑fact of each Grantor to endorse any draft
or check that may be payable to such Grantor in order to collect the proceeds of
such insurance and (iii) any balance of insurance proceeds remaining in the
possession of the Administrative Agent after Payment In Full shall be paid over
to such Grantor or its order.
Section 8.    Maintenance and Repair; Control. If any Grantor fails to maintain
the Equipment and Inventory in accordance with the terms of the Credit
Agreement, the Administrative Agent may (but shall not be obligated to) pay the
cost of such repairs or maintenance and such taxes, levies or impositions for
the account of such Grantor and add the amount of such payments to the
Obligations.
Section 9.    Preservation of Rights Against Third Parties; Preservation of
Collateral in the Administrative Agent's Possession. Until such time as the
Administrative Agent exercises its right during the continuance of an Event of
Default to effect direct collection of the Accounts, the Chattel Paper and the
Electronic Chattel Paper and to effect the enforcement of the Grantors' contract
rights, each Grantor shall take any and all steps necessary to preserve their
rights in respect of the Accounts, the Chattel Paper and the Electronic Chattel
Paper and their contracts against third parties. The Administrative Agent shall
be deemed to have exercised reasonable care in the custody and preservation of
such of the Collateral as may come into its possession from time to time if the
Administrative Agent takes such action for that purpose as each Grantor shall
request in writing, provided that such requested action shall not, in the
judgment of the Administrative Agent, impair the security interest of the
Administrative Agent and the Lenders in the Collateral or their rights in, or
the value of, the Collateral, and provided further that the Administrative Agent
receives such written request in sufficient time to permit the Administrative
Agent to take the requested action.
Section 10.    Events of Default and Remedies.
(a)    Upon the occurrence and during the continuance of an Event of Default,
the Administrative Agent may then in any way permitted by Law foreclose the Lien
in the Collateral granted hereby including, without limitation, upon ten (10)
days prior written notice to the Grantors, Administrative Agent may sell any or
all Collateral at private sale at any time or place in one or more sales, at
such price or prices and upon such terms, either for cash or on credit, as the
Administrative Agent and the Lenders, in their sole discretion, may elect, or
sell any or all Collateral at public auction, either for cash or on credit, as
the Administrative Agent and the Lenders, in their sole discretion, may elect,
and at any such sale, the Administrative Agent may bid for and become the
purchaser of any or all such Collateral. Pending any such action, the
Administrative Agent may liquidate the Collateral.
(b)    Upon the occurrence and during the continuance of an Event of Default,
the Administrative Agent may then grant extensions to or adjust claims of, or
make compromises or settlements with, debtors, the Grantors or any other Persons
with respect to the Collateral or any securities, guarantees or insurance
applying thereon, without notice to or the consent of any Grantor, without
affecting the Grantor's liability under this Security Agreement, the Credit
Agreement or the other Loan Documents. Each Grantor waives notice of acceptance,
of nonpayment, protest or notice of protest of any Accounts, Chattel Paper or
Electronic Chattel Paper or any of its contract rights and any other notices to
which the Grantor may be entitled.


7



--------------------------------------------------------------------------------





(c)    Upon the occurrence and during the continuance of an Event of Default,
then in any such event, the Administrative Agent and the Lenders shall have such
additional rights and remedies in respect of the Collateral or any portion
thereof as are provided by the Code (whether or not the Code applies to the
affected Collateral) and such other rights and remedies in respect thereof which
they may have at Law or in equity or under the Loan Documents including, without
limitation, the right to enter any premises where Equipment and/or Inventory are
located and take possession and control thereof without demand or notice and
without prior judicial hearing or legal proceedings, which each Grantor
expressly waives.
(d)    Upon the occurrence and during the continuance of an Event of Default,
the Grantors shall promptly, following demand by the Administrative Agent,
assemble the Equipment and Inventory and make them available to the
Administrative Agent at a place or places reasonably designated by the
Administrative Agent. The right of the Administrative Agent under this paragraph
to have the Equipment and Inventory assembled and made available to it is of the
essence of this Security Agreement and the Administrative Agent may, at its
election, enforce such right by an action in equity for injunctive relief or
specific performance.
(e)    Upon the occurrence and during the continuance of an Event of Default,
then in any event, the Administrative Agent shall have the right to use and
operate under all trade names under which each Grantor does business.
Section 11.    Continuing Validity of Obligations. Until the earlier of the
Release Date or Payment In Full, the agreements and obligations of the Grantors
hereunder are continuing agreements and obligations, and are absolute and
unconditional irrespective of the genuineness, validity or enforceability of the
Credit Agreement, the Notes or any other instrument or instruments now or
hereafter evidencing the Obligations or any part thereof or of the Loan
Documents or any other agreement or agreements now or hereafter entered into by
the Administrative Agent or any Lender and any Grantor pursuant to which the
Obligations or any part thereof is issued or of any other circumstance which
might otherwise constitute a legal or equitable discharge of such agreements and
obligations. Without limitation upon the foregoing, such agreements and
obligations of a Grantor hereunder shall continue in full force and effect as
long as the Obligations or any part thereof remain outstanding and unpaid and
shall remain in full force and effect without regard to and shall not be
released, discharged or in any way affected by (i) any renewal, refinancing or
refunding of the Obligations in whole or in part, (ii) any extension of the time
of payment of the Notes or other instrument or instruments now or hereafter
evidencing the Obligations, or any part thereof, (iii) any compromise or
settlement with respect to the Obligations or any part thereof, or any
forbearance or indulgence extended to any Grantor, (iv) any amendment to or
modification of the terms of the Notes or other instrument or instruments now or
hereafter evidencing the Obligations or any part thereof or any other agreement
or agreements now or hereafter entered into by the Administrative Agent or any
Lender and any Grantor pursuant to which the Obligations or any part thereof is
issued or secured, (v) any substitution, exchange, or release of a portion of,
or failure to preserve, perfect or protect, or other dealing in respect of, any
of the Collateral or any other property or any security for the payment of the
Obligations or any part thereof, (vi) any bankruptcy, insolvency, arrangement,
composition, assignment for the benefit of creditors or similar proceeding
commenced by or against any Grantor, (vii) any dissolution, liquidation or
termination of any Grantor for any reason whatsoever or (viii) any other matter
or thing whatsoever whereby the agreements and obligations of the Grantors
hereunder, would or might otherwise be released or discharged, in whole or in
part. Each Grantor hereby waives notice of the acceptance of this Security
Agreement by the Administrative Agent.
Section 12.    Defeasance. Notwithstanding anything to the contrary contained in
this Security Agreement, upon the earlier of the Release Date or Payment In
Full, this Security Agreement shall terminate and be of no further force and
effect and at the request of the Grantors, the Administrative Agent shall
thereupon terminate the Lenders' security interest in the Collateral and
promptly file requested releases and/or termination statements with respect to
the Collateral. Until such time, however, this Security Agreement shall be
binding upon and inure to the benefit of the parties, their respective
successors and assigns, provided that the Grantors may not assign this Security
Agreement or any of their rights under this Security Agreement or delegate any
of their duties or obligations under this Security Agreement and any such
attempted assignment or delegation shall be null and void. This Security
Agreement is not intended and shall not be construed to obligate the
Administrative Agent to take any action whatsoever with respect to the
Collateral or to incur expenses or perform or discharge any obligation, duty or
disability of the Grantors.


8



--------------------------------------------------------------------------------





Section 13.    Joinder. Upon the execution and delivery by any other Person of a
Guarantor Joinder that occurs prior to the Release Date, (i) such Person shall
become a "Grantor" hereunder with the same force and effect as if it were
originally a party to this Security Agreement and named as a "Grantor" on the
signature pages hereto and (ii) the Exhibits to this Security Agreement shall be
deemed updated by the supplemental Exhibits to this Security Agreement delivered
pursuant to the terms of such Guarantor Joinder. The execution and delivery of
any such Guarantor Joinder shall not require the consent of any other Grantor
hereunder, and the rights and obligations of each Grantor hereunder shall remain
in full force and effect notwithstanding the addition of any new Grantor as a
party to this Security Agreement.
Section 14.    Miscellaneous.
(a)    The provisions of this Security Agreement are intended to be severable.
If any provision of this Security Agreement shall for any reason be held invalid
or unenforceable, in whole or in part, in any jurisdiction, such provision
shall, as to such jurisdiction, be ineffective only to the extent of such
invalidity or unenforceability without in any manner affecting the validity or
enforceability of such provision in any other jurisdiction or any other
provision of this Security Agreement in any jurisdiction.
(b)    No failure or delay on the part of the Administrative Agent in exercising
any right, remedy, power or privilege under this Security Agreement, the Credit
Agreement or any of the other Loan Documents shall operate as a waiver thereof
or of any other right, remedy, power or privilege of the Administrative Agent
under this Security Agreement, the Credit Agreement, the Notes or any of the
other Loan Documents; nor shall any single or partial exercise of any such
right, remedy, power or privilege preclude any other right, remedy, power or
privilege or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges of the
Administrative Agent and the Lenders under this Security Agreement, the Credit
Agreement, the Notes and the other Loan Documents are cumulative and not
exclusive of any rights or remedies which they may otherwise have.
(c)    All notices, statements, requests and demands given to or made upon any
party in accordance with the provisions of this Security Agreement shall be
deemed to have been given or made when given or made as provided in the Credit
Agreement.
(d)    The section headings contained in this Security Agreement are for
reference purposes only and shall not control or affect its construction or
interpretation in any respect.
(e)    Any number of counterparts of this Security Agreement may be executed by
the parties hereto. Each such counterpart shall be, and shall be deemed to be,
an original instrument, but all such counterparts taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page of this Security Agreement by telecopy or e‑mail shall be
effective as delivery of a manually executed counterpart of this Security
Agreement.
(f)    The Code shall govern the settlement, perfection and the effect of
attachment and perfection of the Lenders' security interest in the Collateral
and the rights, duties and obligations of the Administrative Agent and the
Grantors with respect to the Collateral (whether or not the Code applies to the
Collateral). This Security Agreement shall be deemed to be a contract under the
Laws of the Commonwealth of Pennsylvania and the execution and delivery of this
Security Agreement and, to the extent not inconsistent with the preceding
sentence, the terms and provisions of this Security Agreement shall be governed
by and construed in accordance with the Laws of the Commonwealth of Pennsylvania
applicable to contracts made and to be performed in such State.
(g)    The Grantors agree to the jurisdiction and venue of the courts of the
Commonwealth of Pennsylvania sitting in Allegheny County and the United States
District Court for the Western District of Pennsylvania, and any appellate court
from any thereof, with respect to any suit arising in connection herewith.


9



--------------------------------------------------------------------------------





(h)    Waiver of Trial by Jury. THE PARTIES HERETO HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM
BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS SECURITY
AGREEMENT OR ANY OTHER LOAN DOCUMENT CONTEMPLATED TO BE EXECUTED IN CONNECTION
HEREWITH OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY. THIS WAIVER CONSTITUTES A MATERIAL
INDUCEMENT FOR THE ADMINISTRATIVE AGENT AND THE LENDERS TO ACCEPT THIS SECURITY
AGREEMENT AND MAKE THE LOANS AND ISSUE LETTERS OF CREDIT.
(i)    Power of Attorney Acknowledgment. Each Grantor acknowledges and agrees
that (a) this Security Agreement contains one or more provisions authorizing the
Administrative Agent or other Persons, as applicable (the Administrative Agent
and such other Persons, acting in such capacity, are each an "Authorized
Person"), to act as such Grantor’s attorney-in-fact or agent (collectively the
"Power of Attorney"); (b) the purpose of the Power of Attorney is to give each
Authorized Person broad powers to take any action which any Authorized Person
may deem necessary or advisable to accomplish the purposes hereof and otherwise
act in the name of each Grantor; (c) the Power of Attorney is coupled with an
interest and, as such, any Authorized Person, in exercising any of its rights
under the Power of Attorney is not a fiduciary of any Grantor; (d) any
Authorized Person may exercise any of its rights under the Power of Attorney for
the sole benefit of such Authorized Person, without regard to the interests of
any Grantor; (e) the Power of Attorney shall in no way be construed as to
benefit any Grantor; (f) no Authorized Person shall have any duty to exercise
any powers granted by the Power of Attorney for the benefit of any Grantor or in
any Grantor’s best interest; (g) no Authorized Person shall have any duty of
loyalty to any Grantor; (g) each Authorized Person shall, to the extent
exercisable, exercise any and all powers granted by the Power of Attorney solely
for the benefit of such Authorized Person; (h) any rights any Grantor may have
under 20 Pa.C.S. §§ 5601 - 5612, as amended (the "POA Act") are hereby forever
waived and relinquished; (i) without limiting the generality of the foregoing,
(A) the Power of Attorney shall not be construed in accordance with the
provisions of the POA Act, and (B) no Authorized Person shall have any of the
duties described in 20 Pa.C.S. § 5601.3(b); (j) the Power of Attorney is
irrevocable; and (k) each Grantor has read and understands the Power of
Attorney.


[INTENTIONALLY LEFT BLANK; SIGNATURE PAGES TO FOLLOW]


10



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, and intending to be legally bound hereby, the undersigned
executed this Security Agreement as a document under seal on the day and year
first above written.
GRANTORS:
Black Box Corporation, a Delaware corporation
ACS Communications, Inc., a Texas corporation
ACS Dataline, LP, a Texas limited partnership
ACS Investors, LLC, a Delaware limited liability
company
BB Technologies, Inc., a Delaware corporation
BBox Holding Company, a Delaware corporation
Black Box Corporation of Pennsylvania, a
Delaware corporation
Black Box Network Services, Inc. – Government
Solutions, a Tennessee corporation
Black Box Services Company, a Delaware
corporation
Delaney Telecom, Inc., a Pennsylvania corporation
InnerWireless, Inc., a Delaware corporation
Midwest Communications Technologies, Inc., an
Ohio corporation
Mutual Telecom Services Inc., a Delaware
corporation
NextiraOne, LLC, a Delaware limited liability
company
NextiraOne Federal, LLC, a Delaware limited
liability company
Norstan, Inc., a Minnesota corporation
Norstan Communications, Inc., a Minnesota
corporation
Nu-Vision Technologies, LLC, a New York
limited liability company
Scottel Voice & Data, Inc., a California
corporation
Teldata Corporation, a Tennessee corporation
Vibes Technologies, Inc., a Minnesota corporation




By: /s/ Timothy C. Huffmyer __________(SEAL)
Timothy C. Huffmyer, in his capacity as
one or more of the following:
President, Vice President, CFO, Treasurer
and/or Secretary












[Signature Page to Security Agreement (Black Box)]




11



--------------------------------------------------------------------------------





ACKNOWLEDGMENT


COMMONWEALTH OF PENNSYLVANIA    )            )    SS:
COUNTY OF ALLEGHENY            )
On this, the 6th day of May, 2016, before me, a Notary Public, personally
appeared Timothy C. Huffmyer, who acknowledged himself to be an Authorized
Officer of Black Box Corporation, a Delaware corporation, ACS Communications,
Inc., a Texas corporation, ACS Dataline, LP, a Texas limited partnership, ACS
Investors, LLC, a Delaware limited liability company, BB Technologies, Inc., a
Delaware corporation, BBox Holding Company, a Delaware corporation, Black Box
Corporation of Pennsylvania, a Delaware corporation, Black Box Network Services,
Inc. – Government Solutions, a Tennessee corporation, Black Box Services
Company, a Delaware corporation, Delaney Telecom, Inc., a Pennsylvania
corporation, InnerWireless, Inc., a Delaware corporation, Midwest Communications
Technologies, Inc., an Ohio corporation, Mutual Telecom Services Inc., a
Delaware corporation, NextiraOne, LLC, a Delaware limited liability company,
NextiraOne Federal, LLC, a Delaware limited liability company, Norstan, Inc., a
Minnesota corporation, Norstan Communications, Inc., a Minnesota corporation,
Nu-Vision Technologies, LLC, a New York limited liability company, Scottel Voice
& Data, Inc., a California corporation, Teldata Corporation, a Tennessee
corporation and Vibes Technologies, Inc., a Minnesota corporation (collectively,
the "Loan Parties"), and that he, as such Authorized Officer of the Loan
Parties, executed the foregoing instrument for the purposes therein contained by
signing his name on behalf of the Loan Parties.


IN WITNESS WHEREOF, I hereunto set my hand and official seal.
/s/ Melissa Lamparski Bamonte___________
Notary Public
My Commission Expires:
February 4, 2018












[Signature Page to Security Agreement (Black Box)]






12



--------------------------------------------------------------------------------





EXHIBIT A
LOCATION OF PLACE OF BUSINESS OR CHIEF EXECUTIVE OFFICE
GRANTOR
PRINCIPAL PLACE OF BUSINESS / CHIEF EXECUTIVE OFFICES


1)    Black Box Corporation


1000 Park Drive
Lawrence, PA 15055
2)    ACS Communications, Inc.


2535 Brockton Drive
Suite 400
Austin, TX 78758
3)    ACS Dataline, LP




2535 Brockton Drive
Suite 400
Austin, TX 78758
4)    ACS Investors, LLC




2535 Brockton Drive
Suite 400
Austin, TX 78758
5)    BB Technologies, Inc.




1403 Foulk Road
Suite 200
Wilmington, DE 19803-2788
6)    BBox Holding Company




1403 Foulk Road
Suite 200
Wilmington, DE 19803-2788
7)    Black Box Corporation of Pennsylvania




1000 Park Drive
Lawrence, PA 15055
8)    Black Box Network Services, Inc. - Government Solutions




1010 Haley Road
Murfreesboro, TN 37129
9)    Black Box Services Company


1000 Park Drive
Lawrence, PA 15055
10)    Delaney Telecom, Inc.




540 Township Line Road
Blue Bell, PA 19422
11)    InnerWireless, Inc.




1155 Kas Drive, Suite 200
Richardson, TX 75081
12)    Midwest Communications Technologies, Inc.




225 Enterprise Drive
Lewis Center, OH 43035


1287 Rankin Street
Troy, MI 48083



13



--------------------------------------------------------------------------------





13)    Mutual Telecom Services Inc.




250 First Avenue
Suite 301
Needham, MA 02494


510 Spring Street
Suite 200
Herndon, VA 20170
14)    NextiraOne, LLC




5050 Lincoln Drive
Suite 300
Minneapolis, MN 55436
15)    NextiraOne Federal, LLC




510 Spring Street
Suite 200
Herndon, VA 20170
16)    Norstan, Inc.




5050 Lincoln Drive
Suite 300
Minneapolis, MN 55436
17)    Norstan Communications, Inc.




5050 Lincoln Drive
Suite 300
Minneapolis, MN 55436
18)    Nu-Vision Technologies, LLC




6000 New Horizons Boulevard
Amityville, NY 11701
19)    Scottel Voice & Data, Inc.




6100 Center Drive
Suite 720
Los Angeles, CA 90045
20)    Teldata Corporation




1010 Haley Road
Murfreesboro, TN 37129
21)    Vibes Technologies, Inc.


9155 Cottonwood Lane N.
Maple Grove, MN 55369





14



--------------------------------------------------------------------------------





EXHIBIT B
ADDITIONAL LOCATIONS
STREET
CITY
STATE
ZIP CODE
 
 
 
 
519 Oliver Road
Montgomery
AL
36117
426 N. 44th St., Suite 470
Phoenix
AZ
85008
6100 Center Drive W, Suite 720
Los Angeles
CA
90045
1930 Junction Avenue
San Jose
CA
95131
7950 Cherry Avenue, Suite 107
Fontana
CA
92335
6665 South Kenton St., Suite 116
Centennial
CO
80112
1111 Cromwell Avenue
Rocky Hill
CT
6067
4519 George Road, Suite 110
Tampa
FL
33634
6852 Belfort Oaks Place
Jacksonville
FL
32216
1012 Airport Road, Suite 1
Destin
FL
32541
2707 Main St.
Duluth
GA
30096
500 E Court Avenue., Suite 130
Des Moines
IA
50309
701 S Allen St., Suite 102
Meridian
ID
83642
851 Busse Road
Elk Grove Village
IL
60007
17079 Westview Avenue, Unit A
Chicago
IL
60473
1009 Twilight Trail
Frankfort
KY
40601
10503 Timberwood Circle, Suite 102
Louisville
KY
40223
1305 Distributors Row, Suite N
New Orleans
LA
70123
8770 South Tomsik St.
Las Vegas
LV
89113
250 First Avenue
Needham
MA
2494
711 Security Blvd.
Baltimore
MD
21235
313 Najoles Road
Millersville
MD
21108
1287 Rankin St.
Troy
MI
48083
8180 Broadmoor Ave., SE
Caledonia
MI
49316
9155 Cottonwood Lane North
Maple Grove
MN
55369
5050 Lincoln Drive, Suite 300
Minneapolis
MN
55436
71 25th St. West, Suite 8
Billings
MT
59102
2006 Stadium Drive, Suite 102
Bozeman
MT
59715
4400-G Stuart Andrew Blvd.
Charlotte
NC
28217
1701 Lomond St.
Winston-Salem
NC
27127
930 Windy Road
Apex
NC
27502
1050 Perimeter Road
Manchesuiter
NH
3103
2621 Losee Rd
N. Las Vegas
NV
89193
6000 New Horizons Blvd
Amityville
NY
11701
122 E. 42nd St., Suite 630
New York
NY
10168
1211 Avenue of Americas, #21/51/71
New York
NY
10036
1250 Avenue of Americas
New York
NY
10011



15



--------------------------------------------------------------------------------





26100 First St.
Westlake
OH
44145
5400 Frantz Road
Dublin
OH
43017
910 East Maple St.
Bryan
OH
43506
2555 South Dixie Drive, Suite 270
Dayton
OH
45409
255 Enterprise Drive
Lewis Center
OH
43035
9854 Windisch Road
West Chester
OH
45069
1144 Willagillespie Road #24
Eugene
OR
97401
1000 Park Drive
Lawrence
PA
15055
700 Old Pond Road #601
Bridgeville
PA
15017
450 East Germantown Pike
Lafayette Hill
PA
19444
6 State Road
Mechanicsville
PA
17050
540 Township Line Rd
Blue Bell
PA
19422
1000 Park Drive
Lawrence
PA
15055
7 Worth Circle
Johnson City
TN
37604
6700 Baum Drive
Knoxville
TN
37919
1010 Haley Road
Murfreesboro
TN
37129
618 Grassmere Park
Nashville
TN
37211
1550 NE Loop 410, #121
San Antonio
TX
78209
2081 Hutton #301
Carrollton
TX
75006
5959 Corporate Drive, Ll, Suite 250
Houston
TX
77036
2535 Brockton Drive, Suite 400
Austin
TX
78758
1155 Kas Drive, Suite 200
Richardson
TX
75081
131 East Commerce St
Amherst
VA
24521
9800 Flagler Rd
Fort Belvoir
VA
76902
510 Spring St.
Herndon
VA
20170
800 SW 34th St., Suite A
Renton/Seattle
WA
98057
55 E Lincoln Road, Suite 101
Spokane
WA
99208
20975 Swenson Drive, Suite 450
Waukesha
WI
53186
5842 Davis Creek Road
Barboursville
WV
25504



In addition to the above, the Grantors may, from time to time, have Equipment
and/or Inventory on their clients’ sites, at temporary staging areas and at
logistic depots.


16



--------------------------------------------------------------------------------





EXHIBIT C
ORGANIZATIONAL INFORMATION
Name
Entity Type
Jurisdiction of Formation
Organizational Identification #
Tax Identification #
1)    Black Box Corporation
Corporation
DE
2128702
95-3086563
2)    ACS Communications, Inc.
Corporation
TX
79471900
74-2421083
3)    ACS Dataline, LP


Limited Partnership
TX
11590410
74-2901065
4)    ACS Investors, LLC


Limited Liability Company
DE
2982976
51-0386497
5)    BB Technologies, Inc.


Corporation
DE
2283083
51-0341432
6)    BBox Holding Company


Corporation
DE
2684405
51-0378536
7)    Black Box Corporation of Pennsylvania


Corporation
DE
2280129
25-1272662
8)    Black Box Network Services, Inc. - Government Solutions


Corporation
TN
149379
62-1202425
9)    Black Box Services Company
Corporation
DE
5856167
47-5380117
10)    Delaney Telecom, Inc.


Corporation
PA
143788
23-2388066
11)    InnerWireless, Inc.


Corporation
DE
2916901
75-2778286
12)    Midwest Communications Technologies, Inc.


Corporation
OH
652688
31-1125137
13)    Mutual Telecom Services Inc.


Corporation
DE
3754521
54-1418137
14)    NextiraOne, LLC


Limited Liability Company
DE
2739289
76-0534950
15)    NextiraOne Federal, LLC


Limited Liability Company
DE
3236405
54-1601046
16)    Norstan, Inc.


Corporation
MN
X-1183
41-0835746
17)    Norstan Communications, Inc.


Corporation
MN
2K-228
41-1231011
18)    Nu-Vision Technologies, LLC


Limited Liability Company
NY
2990991
20-0532706
19)    Scottel Voice & Data, Inc.


Corporation
CA
C1874187
95-4514015



17



--------------------------------------------------------------------------------





20)    Teldata Corporation


Corporation
TN
16261
62-0817728
21)    Vibes Technologies, Inc.


Corporation
MN
11D-555
41-1974800







18

